



Exhibit 10.2
BRADY CORPORATION
RESTRICTED STOCK UNIT AGREEMENT
Upon management’s recommendation, the Management Development and Compensation
Committee (the “Committee”) of the Brady Corporation Board of Directors has
awarded to ______________________________ (“Employee”) a restricted stock unit
award effective _____________, 20___ pursuant to the terms of the Brady
Corporation 2017 Omnibus Incentive Plan (the “Plan”). The Corporation’s records
shall be the official record of the grant described herein and, in the event of
any conflict between this description and the Corporation’s records, the
Corporation’s records shall control.
1.
Number of Units

This Restricted Stock Unit Award applies to X,XXX Shares of the presently
authorized Class A Nonvoting Common Stock of the Corporation, $.01 par value
(the “Restricted Stock Units”). The Restricted Stock Units granted under this
Agreement are units that will be reflected in a book account maintained by the
Corporation until they become vested or have been forfeited.
2.
Service Vesting Requirement

The vesting of this Award (other than pursuant to accelerated vesting in certain
circumstances as provided in Section 3 below) shall be subject to the
satisfaction of the condition set forth in Section 2(a) below:
(a)
Vesting. The Award shall be subject to the following service vesting
requirement. If the Employee continues in employment through the vesting dates
listed below, the Restricted Stock Units shall be vested as listed in the
following table:

Vesting Date
Cumulative Percentage of
Vested Restricted Stock Units
 
 
 
 
 
 
 
 

 
(b)
Forfeiture of Restricted Stock Units. Except as provided in Section 3, if the
Employee terminates employment prior to the satisfaction of the vesting
requirements set forth in Section 2(a) above, any unvested Restricted Stock
Units shall immediately be forfeited. The period of time during which the
Restricted Stock Units covered by this Award are forfeitable is referred to as
the “Restricted Period.”

3
Accelerated Vesting

(a)
Notwithstanding the terms and conditions of Section 2 hereof, in the event of
the termination of the Employee’s employment with the Corporation (and any
Affiliate) prior to the end of the Restricted Period due to death, Disability or
retirement (after age 60 with five years of employment with the Corporation or
an Affiliate), the Restricted Stock Units shall become fully vested.

(b)
In the event of a Change in Control (as defined in Exhibit A), all restrictions
imposed on any then-outstanding Restricted Stock Units shall terminate such that
any Restricted Stock Units shall become fully vested immediately prior to the
Change in Control (as defined in Exhibit A). No event described in Section 13.05
of the Plan shall cause the Restricted Stock Units to become unrestricted and
fully vested unless such event is a Change in Control (as defined in Exhibit A).



1





--------------------------------------------------------------------------------





4.
No Dividends

No dividends will be paid or accrued on any Restricted Stock Units prior to the
issuance of the Shares.
5.
Settlement of Restricted Stock Units.

As soon as practicable after Restricted Stock Units become vested, the Company
shall deliver to the Employee one Share for each Restricted Stock Unit which
becomes vested.
6.
Transfer Restrictions

This Award is non-transferable and may not be assigned, pledged or hypothecated
and shall not be subject to execution, attachment or similar process. Upon any
attempt to effect any such disposition, or upon the levy of any such process,
the Award shall immediately become null and void and the Restricted Stock Units
shall be forfeited.
7.
Withholding Taxes

The Corporation may require, as a condition to the issuance of a stock
certificate, that the Employee concurrently pay to the Corporation (either in
cash or, at the request of Employee, but subject to such rules and regulations
as the Administrator may adopt from time to time, in Shares of Delivered Stock)
the entire amount or a portion of any taxes which the Corporation is required to
withhold by reason of the lapse of stock restrictions, in such amount as the
Administrator or the Corporation in its discretion may determine. If and to the
extent that withholding of any federal, state or local tax is required in
connection with the lapse of stock restrictions, the Employee may, subject to
such rules and regulations as the Corporation may adopt from time to time, elect
to have the Corporation hold back from the Shares to be issued upon the lapse of
stock restrictions, Shares, the Fair Market Value of which is to be applied to
the Employee's withholding obligations; provided that the Shares withheld may
not have a Fair Market Value exceeding the maximum statutory tax rates in the
Employee’s applicable jurisdictions.
8.
Death of Employee

If the Restricted Stock Units shall vest upon the death of the Employee, the
Shares shall be issued and paid to the estate of the Employee unless the
Corporation shall have theretofore received in writing a beneficiary
designation, in which event they shall be issued and paid to the designated
beneficiary.
9.
Confidentiality, Non-Solicitation and Non-Compete

As consideration for the grant of this Award, Employee agrees to, understands
and acknowledges the following:
(a)
During Employee's employment with the Corporation and its Affiliates (the
"Company"), the Company will provide Employee with Confidential Information
relating to the Company, its business and clients, the disclosure or misuse of
which would cause severe and irreparable harm to the Company. Employee agrees
that all Confidential Information is and shall remain the sole and absolute
property of the Company. Upon the termination of Employee's employment with the
Company for any reason, Employee shall immediately return to the Company all
documents and materials that contain or constitute Confidential Information, in
any form whatsoever, including but not limited to, all copies, abstracts,
electronic versions, and summaries thereof. Employee further agrees that,
without the written consent of the Chief Executive Officer of the Corporation
or, in the case of the Chief Executive Officer of the Corporation, without the
written approval of the Board of Directors of the Corporation, Employee will not
disclose, use, copy or duplicate, or otherwise permit the use, disclosure,
copying or duplication of any Confidential Information of the Company, other
than in connection with the authorized activities conducted in the course of
Employee's employment with the Company. Employee agrees to take all reasonable
steps and precautions to prevent any unauthorized disclosure, use, copying or
duplication of Confidential Information. For purposes of this Agreement,
Confidential Information means any and all financial, technical, commercial or
other information concerning the business and affairs of the Company that is
confidential and proprietary to the Company, including without limitation,



2





--------------------------------------------------------------------------------





(i)
information relating to the Company’s past and existing customers and vendors
and development of prospective customers and vendors, including specific
customer product requirements, pricing arrangements, payments terms, customer
lists and other similar information;

(ii)
inventions, designs, methods, discoveries, works of authorship, creations,
improvements or ideas developed or otherwise produced, acquired or used by the
Company;

(iii)
the Company’s proprietary programs, processes or software, consisting of but not
limited to, computer programs in source or object code and all related
documentation and training materials, including all upgrades, updates,
improvements, derivatives and modifications thereof and including programs and
documentation in incomplete stages of design or research and development;

(iv)
the subject matter of the Company’s patents, design patents, copyrights, trade
secrets, trademarks, service marks, trade names, trade dress, manuals, operating
instructions, training materials, and other industrial property, including such
information in incomplete stages of design or research and development; and

(v)
other confidential and proprietary information or documents relating to the
Company’s products, business and marketing plans and techniques, sales and
distribution networks and any other information or documents which the Company
reasonably regards as being confidential.

(a)
Employee agrees that, without the written consent of the Chief Executive Officer
of the Corporation, in the case of the Chief Executive Officer of the
Corporation, without the written approval of the Board of Directors of the
Corporation, Employee shall not engage in any of the conduct described in
subsections (i) or (ii), below, either directly or indirectly, or as an
employee, contractor, consultant, partner, officer, director or stockholder,
other than a stockholder of less than 5% of the equities of a publicly traded
corporation, or in any other capacity for any person, firm, partnership or
corporation:

(i)
During the time of Employee's employment with Company, Employee will not: (A)
perform duties as or for a Competitor; or (B) participate in the inducement of
or otherwise encourage Company employees, clients, or vendors to currently
and/or prospectively breach, modify, or terminate any agreement or relationship
they have or had with Company.

(ii)
For a period of 12 months following the termination of Employee's employment
with Company, Employee will not: (A) perform duties as or for a Competitor that
are the same as or similar to the duties performed by Employee for the Company
at any time during any part of the 24 month period preceding the termination of
Employee's employment with Company; or (B) participate in the inducement of or
otherwise encourage Company employees, clients, or vendors to currently and/or
prospectively breach, modify, or terminate any agreement or relationship they
have or had with Company during any part of the 24 month period preceding the
termination of Employee's employment with Company.

For purposes of this Agreement, a Competitor shall mean any corporation, person,
firm or organization (or division or part thereof) engaged in or about to become
engaged in research and development work on, or the production and/or sale of,
any product or service which is directly competitive with one with respect to
which Employee acquired Confidential Information by reason of Employee's work
with the Company.


(b)
Employee acknowledges and agrees that compliance with this Section 9 is
necessary to protect the Company, and that a breach of any of this Section 9
will result in irreparable and continuing damage to the Company for which there
will be no adequate remedy at law. In the event of a breach of this Section 9,
or any part thereof, the Company, and its successors and assigns, shall be
entitled to injunctive relief and to such other and further relief as is proper
under the circumstances. The Company shall institute and prosecute proceedings
in any Court of competent jurisdiction either in law or in equity to obtain
damages for any such breach of this Section 9, or to enjoin Employee from
performing services in breach of Section 9(b) during the term of employment and
for a period of 12 months following the termination of employment. Employee
hereby agrees to submit to the jurisdiction of any Court of competent
jurisdiction in any disputes that arise under this Agreement.



3





--------------------------------------------------------------------------------





(c)
Employee further agrees that, in the event of a breach of this Section 9, the
Corporation may elect to recover all or part of the value of any amounts
previously paid or payable or any Shares (or the value of any Shares) delivered
or deliverable to Employee pursuant to any Company bonus program, this
Agreement, and any other Company plan or arrangement.

(d)
Employee agrees that the terms of this Section 9 shall survive the termination
of Employee's employment with the Company.

(e)
EMPLOYEE HAS READ THIS SECTION 9 AND AGREES THAT THE CONSIDERATION PROVIDED BY
THE CORPORATION IS FAIR AND REASONABLE AND FURTHER AGREES THAT GIVEN THE
IMPORTANCE TO THE COMPANY OF ITS CONFIDENTIAL AND PROPRIETARY INFORMATION, THE
POST-EMPLOYMENT RESTRICTIONS ON EMPLOYEE'S ACTIVITIES ARE LIKEWISE FAIR AND
REASONABLE.

10.
Clawback

This Award is subject to the terms of the Corporation's recoupment, clawback or
similar policy as it may be in effect from time to time, as well as any similar
provisions of applicable law, any of which could in certain circumstances
require repayment or forfeiture of Awards or any Shares or other cash or
property received with respect to the Awards (including any value received from
a disposition of the Shares acquired upon payment of the Awards).
11.
Provisions of Plan Controlling

This Award is subject in all respects to the provisions of the Plan. In the
event of any conflict between any provisions of this Award and the provisions of
the Plan, the provisions of the Plan shall control, except to the extent the
Plan permits the Committee to modify the terms of an Award grant and has done so
herein. Terms defined in the Plan where used herein shall have the meanings as
so defined. Employee acknowledges receipt of a copy of the Plan.
12.
Wisconsin Contract

This Award has been granted in Wisconsin and shall be construed under the laws
of that state.
13.
Severability

Wherever possible, each provision of this Award will be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
hereof is held to be prohibited by or invalid under applicable law, such
provision will be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions hereof.
IN WITNESS WHEREOF, the Corporation has granted this Award as of the day and
year first above written.
BRADY CORPORATION


By:     
Name:     
Its:     


EMPLOYEE'S ACCEPTANCE
I, ___________________________, hereby accept the foregoing Award and agree to
the terms and conditions thereof, including the restrictions contained in
Section 8 of this Agreement.
EMPLOYEE:
Signature:                     
Print Name:                     


4





--------------------------------------------------------------------------------







EXHIBIT A




Change in Control Definition


A “Change in Control” means the occurrence of any one of the following events:


(a) A direct or indirect acquisition by an individual, entity or group (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership
(within the meaning of Rule 13d-3 of the Exchange Act) of voting securities of
the Company where such acquisition causes any such Person to own more than 50%
of the combined voting power of the Company’s voting securities entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that the following shall not be deemed to
result in a Change in Control, (i) any acquisition or holding by the members of
the family of William H. Brady Jr. and their descendants or trusts for their
benefit, and the William H. Brady III Living Trust, (ii) any acquisition
directly from the Company, other than an acquisition by virtue of the exercise
of a conversion privilege unless the security being so converted was itself
acquired directly from the Company, (iii) any acquisition by the Company or a
wholly owned Subsidiary, (iv) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any entity controlled
by the Company, (v) any underwriter temporarily holding securities pursuant to
an offering of such securities, or (vi) any acquisition by any entity pursuant
to a transaction which complies with clauses (i), (ii) and (iii) of subsection
(c) of this definition; or


(b) A change in the composition of the Board such that the individuals who, as
of August 1, 2016, constitute the Board (the “Incumbent Board”) cease for any
reason to constitute a majority of the Board; provided, however, that any
individual who becomes a member of the Board subsequent to August 1, 2016, whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of a majority of those individuals then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board; but, provided further, that any such individual whose initial assumption
of office occurs as a result of either an actual or threatened election contest
with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board shall not be so considered as a member of the Incumbent Board;
provided, further, however, that a director who has been approved by members of
the family of William H. Brady Jr. and their descendants or trusts for their
benefit, and the William H. Brady III Living Trust while they beneficially own
collectively more than 50% of the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors shall be deemed to be an Incumbent Director; or
(c) Approval by the shareholders of the Company and the subsequent consummation
of a reorganization, merger or consolidation (a “Business Combination”), in each
case, unless, following such Business Combination: (i) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the total number of outstanding shares of both Class A Common Stock and Class B
Common Stock (the “Outstanding Company Common Stock”) and Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than fifty percent (50%) of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries); (ii) no Person (excluding
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, fifty percent (50%) or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination; and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination, or


(d) Approval by the shareholders of the Company and the subsequent consummation
of (i) a complete liquidation or dissolution of the Company or (ii) the sale or
other disposition of all or substantially all of the assets of the Company,
unless the sale or other disposition is to a corporation, with respect to which
following such sale or other disposition, (A) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
total number of outstanding shares of both Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such sale or other
disposition beneficially own, directly or indirectly, more than fifty percent
(50%) of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of such other corporation, (B) no Person
(excluding any employee benefit plan (or related trust) of the Company or such
corporation) beneficially owns, directly or indirectly, fifty percent (50%) or
more of, respectively, the then outstanding shares of common stock of such
corporation or the combined voting power of the then outstanding voting
securities of such corporation


5





--------------------------------------------------------------------------------





except to the extent that such ownership existed prior to the sale or other
disposition, and (C) at least a majority of the members of the board of
directors of such corporation were members of the Incumbent Board at the time of
the execution of the initial agreement, or of the action of the Board, providing
for such sale or other disposition of assets of the Company or were elected,
appointed or nominated by the Board.




Notwithstanding the foregoing, for purposes of any Award subject to Section 409A
of the Code, no Change in Control shall deemed to have occurred upon an event
described in this definition unless the event constitutes a change in ownership
of the Company, a change in effective control of the Company, a change in
ownership of a substantial portion of the Company’s assets, each under Section
409A of the Code or otherwise constitutes a change on control within the meaning
of Section 409A of the Code; provided, however, if the Company treats an event
as a Change in Control that does not meet the requirements of Section 409A of
the Code, such Award shall be paid when it would otherwise have been paid but
for the Change in Control.




6



